Case 5:18-cv-00555-XR Document 256-19 Filed 08/21/20 Page 1 of 4




                 Ex. Q
Case 5:18-cv-00555-XR Document 256-19 Filed 08/21/20 Page 2 of 4


                           DEPARTMENT OF DEFENSE
                        OFFICE OF INSPECTOR GENERAL

                OFFICE OF PROFESSIONAL RESPONSIBILITY


                                 AUDIO TRANSCRIPTION




                  X -    -   -    -    -   -     -   -   -   -   -   -   -   -   -   X



                                       INTERVIEW OF

                                      DANIELLE KELLEY


                  X -    -   -    -    -   -     -   -   -   -   -   -   -   -   -   X




                                 Case No. 2018-C-004



                             Tuesday, May 15, 2018




   Transcript va l idated by Marticia Lynch on May 27 , 20 1 8




  THIS IS A PRIVILEGED DOCUMENT. Neither this document nor
  information contained in this document will be disclosed
  outside the Office of the Inspector General, Department of
  Defense, without the approval of the Office of Professional
  Responsibility, Office of the Inspector General, Department
  of Defense.


                             FOR OFFICIAL USE ONLY




                Diversified Reporting Services, Inc.
                          1426 Duke Street
                    Alexandria, Virginia 22314
                           (202) 467-9200

                                 DODOIG        011291




                                                                                         USA000 16126
     Case 5:18-cv-00555-XR Document 256-19 Filed 08/21/20 Page 3 of 4


       Kelley - 05/15/18                                                           86


 l    make sure we

 2                 SA HYATT:     Mm-hmm. Dead bats.

 3                 THE WITNESS:      -- cleaned up feathers and stuff, so

 4     -- and --

 5                 MR. KELLEY:      So along with the gun, so --

 6                 SA HANNAN:     Yeah.

 7                 MR. KELLEY:      He had the shotgun --

 8                 THE WITNESS:      There is that.          Then he had --

 9                 MR. KELLEY:      And what happened to the shotgun?

10                 THE WITNESS:      We got rid of it.          We bartered it.

11                 SA HANNAN:     Okay.

12                 THE WITNESS:      So --

13                 BY SA HYATT:

14          Q      For another gun, or --

15          A      Uh no.

16          Q      Okay.

17          A      We -- we got this dog from Craigslist, and found

18     out it was really abused, severely abused, where the lady

19     ended up using razors on him.                And he was underweight, had

20     worms.   There was a lot of problems.               So we bartered the

21     shotgun and got him and got it to where we grew his ear hair

22     back and his tail hair.            It got rid of his worms.      We made

23     sure he had his shots.        We had everything done and then we

24     re-homed him, because we couldn't keep him.

25                 SA HANNAN:     Hmm




                                FOR OFFICIAL USE ONLY

                                 DODOIG    011376




                                                                                USA00016211
     Case 5:18-cv-00555-XR Document 256-19 Filed 08/21/20 Page 4 of 4


       Kelley - 05/15/18                                                    92


 l      He would clean them.       Every time after he would shoot he

 2     would clean them.      He loved taking them apart and then

 3     comparing them to the newer versions.

 4                MR. KELLEY:      He'd clean. He'd cleaned my gun and my

 5     wife's gun.    Worked for me.

 6                SA HYATT:     Mm-hmm.       Hey.

 7                SA HANNAN:     Sure.

 8                THE WITNESS:      Like he wanted to know the difference

 9     in all of the make and models that they all had out there,

10     and that's what he would look up and research, non-stop

11     research, was things like that and how to make yourself

12     better with it.      And even if you were -- like he was trained,

13     just different things like that.

14                And then it got to where he wanted to help teach

15     civilian people how to protect themselves, because there was

16     a story where this mom was home alone with her kids, and the

17     guy came in and she didn't have a shotgun, you know, she

18     wouldn't be able to protect herself or her babies.           So --

19                BY SA HANNAN:

20            Q   Mm-hmm.     Did you actually go to the gun stores with

21     him?

22            A   Yeah.

23            Q   You don't sound like you enjoyed that.

24            A   Well,   I did, it's just I know now it may look bad.

25                MR. KELLEY:      Well, what they tried to pin on the




                               FOR OFFICIAL USE ONLY

                                DODOIG   011382




                                                                        USA000 16217
